Title: To George Washington from Henry Knox, 24 July 1794
From: Knox, Henry
To: Washington, George


               
                  Sir,
                  War department July 24, 1794
               
               The letter to Governor Matthews, will be prepared by the Secretary of State or myself, in pursuance of the late intelligence. I
                  
                  now submit you another letter just received from Mr Elholm, the Adjutant General of the Militia of that State, which would appear to have some reference to the intrusions.  I have the honor to be Sir, with perfect respect Your obedient Servant
               
                  H. Knox
               
            